TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00816-CV


                                    In re Tommy M. Adams



                                      D. K., Sr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 35TH DISTRICT COURT OF MILLS COUNTY,
      NO. 12-10-6415, THE HONORABLE STEPHEN ELLIS, JUDGE PRESIDING




                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of D. K., Sr. The subject of

this proceeding is Tommy M. Adams, appellant’s attorney.

               Appellant filed his notice of appeal on November 12, 2013, and his brief was due

January 22, 2014. On January 31, 2014, we ordered counsel to file appellant’s brief no later than

February 18, 2014. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Tommy M. Adams shall appear in person

before this Court on Tuesday, March 18, 2014 at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our January 31, 2014 order. This order to show cause

will be withdrawn and Adams will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief by Friday, March 14, 2014 at

5:00 p.m.

              It is ordered on February 25, 2014.



Before Justices Puryear, Goodwin and Field